446 F.2d 907
Shirley GAINES et al., Plaintiffs-Appellants,v.BOARD OF EDUCATION OF DOUGHERTY COUNTY, GEORGIA, et al., Defendants-Appellees.
No. 71-2579.
United States Court of Appeals, Fifth Circuit.
August 25, 1971.

Appeal from the United States District Court for the Middle District of Georgia at Albany; J. Robert Elliot, Judge.
C. B. King, Albany, Ga., Jack Greenberg, New York City, for plaintiffs-appellants.
Jesse W. Walters, Albany, Ga., for defendants-appellees.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
The within matter is remanded to the district court with direction that the district court at once issue a rule nisi to defendants as to why the student assignment plan now on file prepared by the Department of Health, Education and Welfare should not be made the student assignment plan for the school system for the 1971-72 school term. (The HEW plan referred to is described in the brief of plaintiffs filed with this court in Gaines v. Dougherty County Board of Education et al., 442 F.2d 1344, on August 31, 1970).


2
The district court shall conduct an immediate hearing on the rule nisi and shall make findings of fact and conclusions of law and enter final judgment with respect to the issue or issues presented after the parties shall have had an opportunity to present evidence.


3
In the event either party appeals from said judgment, the record is to be transmitted to the court within 10 days from the date of judgment.


4
Remanded with directions.